     Case 7:18-mc-01084 Document 11 Filed on 06/27/19 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

                                        §
  IN THE MATTER               OF
                            MARTINA §           CASE NO.: 7:18-mc-01084
  BLASINA ROMERO                        §
                                        §
______________________________________________________________________________

                      AGREED NOTICE OF VOLUNTARY DISMISSAL


   Petitioner, through undersigned counsel, respectfully provides Notice of Voluntary Dismissal of

this action without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A). As noted in a telephonic

hearing held before the Magistrate Judge on June 27, 2019, the federal respondents in this action,

represented by Assistant United States Attorney David Guerra, have no opposition to this dismissal.




Date: June 27, 2019                              Respectfully submitted,

                                                 /s/ R. Andrew Free*
                                                 R. ANDREW FREE, TN BPR No. 30513
                                                 LAW OFFICE OF R. ANDREW FREE
                                                 P.O. Box 90568
                                                 Nashville, TN 37209
                                                 Tel. 844-321-3221
                                                 Fax: 615-829-8959
                                                 Andrew@immigrantcivilrights.com
                                                 Counsel for the Plaintiff
                                                 *Admitted Pro Hac Vice


                                       Certificate of Service

    I hereby certify that on this date I served a true and correct copy of the foregoing on the United
States of America and federal Respondents via electronic mail to David.Guerra@usdoj.gov.

                                                 /s/ R. Andrew Free




                                                  1
